MEMORANDUM **
Guillermo Jairo Fuentes Archila, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s denial of his application for suspension of deportation. The transitional rules apply and we have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir. 1997). We deny the petition for review.
Archila contends that the BIA abused its discretion when it refused to terminate deportation proceedings and initiate removal proceedings (“repapering”). This contention lacks merit because the agency has discretion regarding when and whether to initiate deportation proceedings. See Cortez-Felipe v. INS, 245 F.3d 1054, 1057 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.